Exhibit 99.1 FirstEnergy Corp. For Release: November 4, 2008 76 South Main Street Akron, Ohio 44308 www.firstenergycorp.com News Media Contact: Investor Contact: Tricia Ingraham Ron Seeholzer (330) 384-5247 (330) 384-5415 FIRSTENERGY REPORTS HIGHER THIRD QUARTER EARNINGS, RAISES GUIDANCE FOR FULL YEAR 2008 Akron, Ohio – FirstEnergy Corp. (NYSE: FE) today reported third quarter 2008 basic earnings of $1.55 ($1.54 diluted) per share of common stock on net income of $471 million and revenue of $3.9 billion.This compares with third quarter 2007 basic earnings of $1.36 ($1.34 diluted) per share of common stock on net income of $413 million and revenue of $3.6 billion. The company also announced that full-year 2008 non-GAAP(*) earnings guidance has been increased to $4.30 to $4.40 per share, from a previous range of $4.25 to $4.35 per share. “Our strong third-quarter results were driven by record quarterly output from our competitive generation fleet, as well as a favorable resolution of tax issues.These offset the impact of higher purchased power costs, primarily for our regulated utility companies,” said President and Chief Executive Officer Anthony J. Alexander.“As a result of our company’s performance during the first nine months of the year, we are increasing our full-year 2008 earnings guidance,” he said. The company’s record quarterly generation output of 22.2 million megawatt hours was a 3 percent increase compared to the previous record established in the third quarter of 2006, and a 6 percent increase from the prior-year period.Generation revenues were also boosted by higher wholesale and retail prices. Electric generation sales decreased slightly compared to the third quarter of 2007.A
